Citation Nr: 1828089	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 970	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial rating in excess of 60 percent for cancer-associated retinopathy.  

3.  Propriety of the reduction of the Veteran's disability rating for service-connected status post right lower lobe lobectomy from 100 percent to 30 percent, effective November 1, 2013.  


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Service connection for cancer associated retinopathy was granted in a May 2013 rating decision and a noncompensable rating was assigned, effective November 6, 2012.  In a November 2013 rating decision, the RO increased the evaluation for cancer associated retinopathy to 60 percent effective March 26, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

The issue(s) of entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's bilateral eye disability resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and manifested as visual acuity of no worse than 20/40 in the right eye and no worse than 20/40 in the left eye.

2.  The Veteran's lung cancer is in remission and is not manifested by reoccurrence or metastasis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 percent for cancer associated retinopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code (DC) 6006-6066 (2017).

2.  The reduction in rating for status post right lower lobe lobectomy from 100 percent to 30 percent effective November 1, 2013 was proper.  38 U.S.C. § 1155, 5103, 5107; 38 C.F.R. § 3.105 , 3.344, 4.97, Diagnostic Codes 6819-6844.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in the case is discussed below.

II.  Increased Rating

The Veteran seeks an increase in the initial 60 percent disability rating for his service-connected retinopathy.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under 38 C.F.R. § 4.79, Diagnostic Code 6006, retinopathy is to be rated on the basis of either visual impairment due to the condition or on incapacitating episodes, whichever results in a higher rating.  In this case, the Board notes that the Veteran is already in receipt of the maximum 60 percent schedular rating under DC 6006 based upon incapacitating episodes.  However, higher ratings are available rating on the basis of visual impairment.  Thus, the Board will analyze the Veteran's claim on the basis of decreased visual acuity.  

For decreased visual acuity, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  38 C.F.R. § 4.76(b) dictates that evaluation of visual acuity should be done on the basis of corrected distance vision with central fixation, unless the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye.

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2017).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 50 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 60 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/100; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/70 or 20/100. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 70 percent disability rating is warranted only (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/200; (5) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

An 80 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 90 percent disability rating is warranted only (1) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 10/200; (3) when vision in one eye is no more than light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2017).

A 100 percent disability rating is warranted only (1) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 5/200; (2) when vision in one eye is no more than light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is no more than light perception in both eyes; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.79 , Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6066 (2017).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of  § 4.25.  38 C.F.R. § 4.77(c).  

The Veteran was afforded a VA eye examination in September 2013.  The diagnoses were nuclear cataracts, night blindness, and photopsia.  The Veteran reported the onset of symptoms in August 2011 and he stated that they had gotten worse.  Corrected distance visual acuity was 20/40 or better in the right eye and 20/40 or better in the left eye.  The examiner noted that, in comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The eye examination did not reveal diplopia.  Under DC 6066, this level of impairment of visual acuity is rated as noncompensable.  38 C.F.R. § 4.79.  There is no competent evidence of vision at least 20/50 in one eye at any point during the appeal period.  Thus, the criteria for a compensable disability rating for retinopathy have not been met or approximated under DC 6066 during this appeal period.  Id.  The record does not reflect that the disability is manifested by visual field defect.  In this regard, in the September 2013 VA examination, the examiner specifically marked that there was not a visual field defect.  Considering the evidence of record, it weighs against a finding that a visual field defect is a manifestation of this disability.

Having established that a disability rating in excess of 60 percent is not warranted under DC 6006 or under DC 6066, the Board finds that the previously assigned 60 percent rating adequately reflects the Veteran's level of disability.    

III.  Rating Reduction

The Veteran asserts that the reduction of his evaluation for status post right lower lobe lobectomy from 100 percent to 30 percent was improper.  Service connection was granted in an August 2011 rating decision and a 100 percent rating was assigned under Diagnostic Code (DC) 6819.  The RO reduced the evaluation for the Veteran's status post right lower lobe lobectomy to 30 percent, effective November 1, 2013.  

DC 6819 provides that malignant neoplasms of any part of the respiratory system will be assigned a 100 percent rating and that rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  

Ordinarily, if a DC requires an assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  However, pursuant to DC 6819, any change in evaluation based on examination shall be subject to the provisions of 38 C.F.R. § 3.105(e), which outlines the due process requirement for reduction of rating.  Therefore, as a preliminary matter, the Board must ensure compliance with the due process requirements of reduction of rating before reach the merits of the claim.

To that end, where a reduction in an evaluation of a service-connected disability is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The rating reduction in this case complies with the due process requirements of 38 C.F.R. § 3.105(e).  That is, in June 2012 and October 2012, the RO proposed reduction of the evaluation for the Veteran's status post right lower lobe lobectomy.  An October 2012 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predetermination hearing.  The Veteran submitted additional medical records documenting his ongoing treatment for lung cancer in November 2012.  Subsequently, the RO issued a rating decision in May 2013 reducing the rating to 30 percent effective August 1, 2013 on the grounds that the Veteran's did not currently have active, malignant cancer.  A September 2014 rating decision corrected the effective date of the 30 percent rating to November 1, 2013 and the Veteran received due compensation for the period from August 1, 2013 to November 1, 2013.  In light of this procedural history, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e).  Thus, the analysis proceeds to whether the reduction was factually warranted. 

The Veteran underwent a VA examination in April 2012 which found that the Veteran's treatment for malignant neoplasms had been completed and was in watchful waiting status.  The examiner further noted that the Veteran had a right lobectomy in April 2011.  With respect to residual conditions, the examiner noted that the Veteran reported that he had two other lesions in his right lung and one in his left lung being monitored.  Private medical treatment records from August 2012 show no evidence of recurrence or metastasis.  The Board finds these examinations and records adequate and highly probative in establishing that an evaluation of a 100 percent is not warranted, as the Veteran's lung cancer was not active.  The residual disability is rating based on PFT findings under DC 6844 (post-surgical residual), as appropriate. The reduction was warranted based on the lung cancer being in remission and is was appropriate for the disability to then be rated on limited lung functioning under the General Rating Formula for Restrictive Lung Disease.


ORDER

Entitlement to an initial disability rating in excess of 60 percent for cancer associated retinopathy is denied.  

Rating reduction for evaluation for status post right lower lobe lobectomy from 100 percent to 30 percent effective November 1, 2013 was proper. 
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea. As evidence indicates that this diagnosed disability may be associated with service or service-connected disabilities, a VA examination is warranted on remand. See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records pertaining to his sleep apnea.  In addition, associate with the claims file any outstanding VA treatment records. 

2.  After completion of directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.

After record review and a thorough examination and interview of the Veteran, the VA examiner should answer the following questions: 

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

c.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by a service-connected disability?

d.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond its natural progression) by a service-connected disability?

A thorough rationale for all opinions expressed must be provided.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


